DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group 1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Please see the newly applied teachings provided by Parish (US 2002/0149632  A1), which provides disclosure and motivation for providing a printhead die configuration in which a trace is routed across a feed zone of the die. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al. (US 2018/0050537 A1) in view of Parish (US 2002/0149632 A1).
Regarding claim 1:
	Bakker et al. disclose a die for a printhead comprising:
	a plurality of fluidic actuator arrays (PG(L) and PG(R): Figs. 2, 4);
	data blocks (of buffers 194) comprising a data block associated with each of the plurality of fluidic actuator arrays (paragraph 40 & Fig. 5); and
	an interface comprising a data pad and a clock pad (such an interface is inherent to the input of print data and MCLK: paragraphs 27, 39),
wherein the data blocks are configured so that a data bit value present at the data pad is loaded into a first data block corresponding to a first fluidic actuator array on a rising clock edge (for right-hand primitive group PG(R) on the rising edge of clock MCLK: paragraph 40) and loaded into a second data block corresponding to a second fluidic actuator array on a falling clock edge (for left-hand primitive group PG(L) on the falling edge of clock MCLK: paragraph 40).
	Bakker et al. do not expressly disclose a trace routed across a feed zone of the die.
	However, Parish disclose a die configuration for a printhead, in which a fluid feed zone (the region of ink vias 14) is configured so as to allow a trace (at least power traces 20) to be routed across the fluid feed zone (Fig. 2) so as to provide surface area for the electrical trace structures (paragraphs 20-21, 34).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Bakker et al.’s die such that the fluid feed zone allows a trace to be routed across, such as taught by Parish.
Regarding claim 2:
	Bakker et al.’s modified die comprises all the limitations of claim 1, and Bakker et al. also disclose address lines (at least address lines 202) carry a plurality of address bits (“address data”) for selecting which fluidic actuator in a fluidic actuator array is to be fired (paragraphs 17, 36-37).
Regarding claim 3:
	Bakker et al.’s modified die comprises all the limitations of claim 1, and Bakker et al. also disclose that the interface comprises a fire pad (inherent to input of a fire pulse on fire patch 196: paragraph 34 & Fig. 5), wherein a fire bit value at the fire pad enables a fluidic actuator in a fluidic actuator array (paragraphs 34-38).
Regarding claim 8:
	Bakker et al. disclose all the limitations of claim 1, and also that the first fluidic actuator array is disposed along a first side of a fluid feed slot (160: Fig. 4) and the second fluidic actuator array is disposed along a second side of the fluid feed slot (Fig. 4).
	Moreover, Parish discloses that, in the printhead die configuration, the first fluidic actuator array is disposed along a first side of a plurality of fluid feed holes (Fig. 2) and the second fluidic actuator array is disposed along a second side of the plurality of fluid feed holes (Fig. 2), and wherein the second fluidic actuator array is disposed so that each fluidic actuator is positioned to print between a pair of fluidic actuators in the first fluidic actuator array (Fig. 2).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al. (US 2018/0050537 A1) in view of Ge et al. (US 2014/0320558 A1).
Regarding claim 4:
	Bakker et al. disclose all the limitations of claim 1, but does not expressly disclose that the die includes a plurality of memory bits, wherein each of the plurality of memory bits shares an address with a data block for the first fluidic actuator array.
However, Ge et al. disclose a printhead die that allows print information to be stored with less real estate and reduced overall manufacturing costs (paragraph 10) by including a plurality of memory bits (EPROM cell 308), wherein each of the plurality of memory bits shares an address with a data block for the first fluidic actuator array (“data switching circuit 302 is coupled to a data line to receive address data”: paragraphs 16-17 & Figs. 2-3).
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Bakker et al.’s die to include the shared firing/memory cell configuration taught by Ge et al.
Regarding claim 5:
	Bakker et al. disclose all the limitations of claim 1, but does not expressly disclose that the interface comprises a mode pad.
However, Ge et al. disclose a printhead die that allows print information to be stored with less real estate and reduced overall manufacturing costs (paragraph 10) by utilizing an interface that includes a mode pad (of select line 118: Fig. 1), wherein a mode bit value at the mode pad controls a memory access mode (paragraph 17 & Fig. 3).
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Bakker et al.’s die to include the shared firing/memory cell configuration taught by Ge et al.
Regarding claim 6:
	Bakker et al.’s modified die comprises all the limitations of claim 5, and Ge et al. also disclose that the die comprises a configuration register (EPROM cell 308), wherein the configuration register is written to when the mode bit value is high (“if the select data is logic ‘1’”: paragraph 22).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al. as modified by Parish, as applied to claim 1 above, and further in view of Anderson et al. (US 6390580 B1).
Regarding claim 7:
	Bakker et al.’s modified die comprises all the limitations of claim 1, but does not expressly disclose that the die includes a memory configuration register.
	However, Anderson et al. disclose a printhead die that enables firing signal adjustments (col. 3, lines 24-26) by including a memory configuration register (62) that is capable of being written to when a stored bit value in a configuration register is high (e.g. col. 3, lines 35-44).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the memory configuration circuitry into Bakker et al.’s modifed die, so as to enable firing signal adjustments.
	The limitation that the “memory configuration register is written to when a stored bit value is a configuration register is high” amounts to an intended use for the claimed “memory configuration register,” especially since the “configuration register” is not specifically recited as part of the die.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al. as modified by Parish, as applied to claim 1 above, and further in view of Oikawa et al. (US 2009/0315945 A1).
Regarding claim 9:
	Bakker et al.’s modified die disclose all the limitations of claim 1, but does not expressly comprise fluidic actuator arrays that comprise larger/smaller fluidic actuators.
	However, Oikawa et al. disclose a printhead die configuration that is able to provide acceptable printing even while ejecting fine ink droplets of about 1 pl (paragraph 106) by providing a first fluidic actuator array (601) that comprises a plurality of larger fluidic actuators (Fig. 12) and a second fluidic actuator array (602) that comprises a plurality of smaller fluidic actuators (Fig. 12), wherein a larger fluidic actuator is disposed between a pair of smaller fluidic actuators in the second fluidic actuator array (paragraph 104 & Fig. 12).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize the large and small actuators taught by Oikawa et al. into Bakker et al.’s modified die.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853